

116 S3018 IS: To require the United States Executive Director of the International Bank for Reconstruction and Development to oppose assistance by the Bank for any country that exceeds the graduation threshold of the Bank and is of concern with respect to religious freedom.
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3018IN THE SENATE OF THE UNITED STATESDecember 11, 2019Mr. Grassley (for himself, Mr. Rubio, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the United States Executive Director of the International Bank for Reconstruction and
			 Development to oppose	assistance by the Bank for any country that exceeds
			 the graduation threshold of the Bank and is  of concern with respect to
			 religious freedom.
	
		1.Opposition to assistance by the International Bank for Reconstruction and Development for countries
			 that exceed the graduation threshold and are of concern for religious
 freedomThe United States Governor of the International Bank for Reconstruction and Development shall instruct the United States Executive Director of the Bank to vote against, and to use the Executive Director’s best efforts to deny, any loan or the extension of any financial or technical assistance by the Bank to a country if—
 (1)the gross national income per capita of the country exceeds, by more than 35 percent, the threshold for graduation from eligibility for assistance from the Bank;
 (2)the reserves of the country exceed an amount equivalent to the value of goods and services imported into the country during the most recent 12-month period for which data are available; and
 (3)the country is designated— (A)as a country of particular concern for religious freedom under clause (ii) of section 402(b)(1)(A) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)); or
 (B)for placement on the special watch list under clause (iii) of that section.